Title: To Thomas Jefferson from Sherman Converse, 6 February 1826
From: Converse, Sherman
To: Jefferson, Thomas


Sir—
New York
Feby 6th 1826—
Permit me to enclose for your inspection a copy of Mr Webster’s Prospectus to his large Dictionary and a few printed extracts from the work. Mr W— has bestowed upon this work simply, almost 30 years of industrious labour, and in the opinion of Judge Trumbull (McTingal) who has examined nearly all of the letter A.—in Mo— has compiled a work which comprises more philological research than all the English Lexicons hitherto published, and which if published will do great credit to Mr Webster and to our Country. Should the other gentlemen whom I propose to address on the subject, accord in opinion with Judge Trumbull, and think the work of sufficient importance to give me a letter of recommendation, I may obtain sufficient patronage to lay it before the public. The Dictionary will be comprised either in three large Octavo volumes, or one very large quarto (in Bds at $20) I have sent to Leipsic for founts of Oriental type and should sufficient patronage be obtained to warrant its publication, no Care or expense will be spared to make it a superior Specimen of typography. It cannot be published with safety without one thousand subscribers—and though the business of obtaining subscribers to books, has become odious from imposition, I feel a Confidence that the Claims which Mr Webster has upon his Country will secure to his work a chuful and liberal patronage. If I mistake not the honour of his Country is implicated in the result of the Contemplated effort.The copy of the prospectus which I enclose does not Comprise the part relating to what he calls his synopsis—which is a learned exhibit of about 20 different languages giving a comparative view of radical words and will be of use only to the scholar. I doubt whether it can be published without an unwarrantable sacrafice. From the very few extracts which I send you, an adequate opinion not to say a critical one, can scarcely be formed of the work; yet with the half of the prospectus a distinct idea may be formed of the plan, and the examples may give an imperfect one of the Execution—If Sir, on examination you shall think the work of sufficient importance to merit your attention, and shall feel authorised to give me a short communication which may be of service in the publication of the Prospectus it will afford particular encouragement in the effort which I propose to make—I have only Sir to apologise for troubling you with any communication, and especially so long a one—With Great Respect I am Your Obdnt ServtSherman ConverseP.S. Should you favour me with a communication, an early one, addressed to me, Care of Ralph J. Ingersoll Esq. Member of Congress or enclosed to him at Washington will oblige.